Citation Nr: 0721188	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim of service connection for prostate 
cancer, to include as due to exposure to ionizing radiation.  
In December 2003, the Board remanded the appeal for further 
development.

The veteran was scheduled for a February 6, 2003, Travel 
Board hearing in Pittsburgh, Pennsylvania, but the veteran 
withdrew his request on the day of the hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2005).  The 
record reflects that a hearing was held on February 6, 2003, 
in Pittsburgh, Pennsylvania, before a hearing officer.  

In May 2006, this matter was remanded by the Board for 
additional development and adjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board 
reluctantly concludes that the veteran's claim must again be 
remanded for further action.

In this case, the Board observes that following the RO's 
issuance of the March 2003 Statement of the Case and the 
Board's May 2006 remand, additional evidence pertinent to the 
veteran's claim was associated with the veteran's claims 
file.  No Supplemental Statement of the Case appears to have 
been issued since that time and a waiver of RO consideration 
did not accompany this evidence.  In such a situation, the 
law requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37.  

In this regard, the Board also notes that in its March 2006 
remand, the Board instructed that the RO, after completing 
any necessary development (including forwarding the claim 
for review by the Under Secretary for Benefits), 
readjudicate the issue of entitlement to service connection 
for prostate cancer, to include as due to exposure to 
ionizing radiation.  The veteran's claims file does not 
indicate that the RO forwarded the claim for review by the 
Under Secretary for Benefits after it had received 
additional medical evidence, nor did the RO readjudicate the 
issue of entitlement to service connection for prostate 
cancer, to include as due to exposure to ionizing radiation, 
as requested by the Board.

Based on the foregoing, the Board finds that this matter 
should again be remanded in order that the RO may comply with 
the May 2006 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  After completing any necessary 
development, to include forwarding the 
claim for review by the Under Secretary 
for Benefits, the RO should readjudicate 
the issue of entitlement to service 
connection for prostate cancer, to include 
as due to exposure to ionizing radiation.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




